Case 2:18-cV-03273-S.]F-AKT Document 28 Filed 03/13/19 Page 1 of 2 Page|D #: 246

DLA Piper LLP (us}
1251 Avenue of the Americas, 27th F|oor

DLA PlPER New York, NewYorl< 10020-1104

www.d|apiper.com

Joseph A. Piesco
ioseph.piesco@d|apiper.com
T 212.335.4537
F 212.335.4501

March 13, 2019
LECF

Hon. A. Kathleen Tomlinson
United States Magistrate Judge
Eastern District of New York
100 Federal Plaza

Central Islip, NY 1 1722-9014

Re: Carbajal, et al. v. 7-Eleven, Inc., et al.,
C_ase No. 18-cv-3273 (E.D.N.Y.)

Dear Judge Tomlinson:

We represent 7-Eleven, Inc. (“Defendant” or “7-Eleven”) in the above-referenced action.
We write to respectfully request that the Court issue an Order compelling plaintiffs to produce
their tax returns for any years in which they Worked for franchisees of Defendant during the
applicable limitations period (i.e. , six years prior to the filing of their Complaint), as requested in
Defendant’s First Set of Document Requests. As explained below, plaintiffs’ tax returns are

directly relevant to, and we believe will directly refute, plaintiffs Joint employer” and
ostensible agency claims.

Plaintiffs are twenty former employees of various franchisees of 7-E1even. Plaintiffs
seek to hold 7-Eleven liable for purported Wage and hour violations by its franchisees on two
theories: (i) an “ostensible agency” theory, which is premised on plaintiffs’ assertion that they
believed they were employed by 7-E1even, not the franchisees, who they contend were mere
“agents” of Defendant; and (ii) a “joint employer” theory, claiming that 7-E1even exerted
sufficient control over the nanchisees such that it should also be deemed their employer. On
October 4, 2018, the Court bifurcated this matter, with the current stage of discovery limited to
Whether plaintiffs’ claims against 7-Eleven are viable and can withstand summary dismissal.

Plaintiffs’ tax returns are directly relevant to plaintiffs’ claims - and are all the more
critical in light of plaintiffs’ paltry document production to date, which consists of a total of just
33 pages of documents (i.e., less than two pages per plaintiff), about a third of Which are
completely illegible. ln the first instance, these tax returns - submitted under penalty of perjury
- identify precisely whom plaintiffs believed their employer to be; if these tax returns identify
their employer as a franchisee, this is not only relevant to, but disproves any claim that plaintiffs
“believed” they were employed by Defendant. Moreover, plaintiffs’ tax returns will demonstrate
that any income they received came nom the franchisees for Whom they Worked, not 7-Eleven.

Case 2:18-cV-03273-S.]F-AKT Document 28 Filed 03/13/19 Page 2 of 2 Page|D #: 247

The Honorable A. Kathleen Tomlinson
March 13 , 2019
DLA P|PER Page 2

Plaintiffs have objected and, following teleconferences and e-mail correspondence, have
maintained their objection to producing these documents

Plaintiffs’ objections have no merit. Plaintiffs have broadly taken the position that tax
returns only are subject to production in exceptional circumstances, but this simply is not what
the case law says. Courts in this Circuit and others routinely compel the production of tax
returns in cases involving wage and hour claims under the Fair Labor Standards Act and the New
York Labor Law. Arnong other examples, courts have compelled production of tax returns
Where _ like here - the “source of [plaintiff`s] income was relevant” to the matter, Michelman v.
Ricoh Americas Corp., 2013 WL 664893, at *2 (E.D.N.Y. Feb. 22, 2013); where tax returns
would provide accurate information regarding the source of a party’s income, Rahman v. Smith
& Wollensky Rest. Grp., ]nc., 2007 WL 1521117, at *8 (S.D.N.Y. May 24, 2007); to ascertain
whether an individual believed themselves to be a contractor or employee, Hernandez v. Fresh
Dier, Inc., 2014 WL 5039431, at *8 (S.D.N.Y. Sept. 29, 2014); Where a plaintiff has put his
income at issue, Burket v. Hyman Lir)pitt, P.C., 2007 WL 3124637, at *2 (E.D. Mich. ()ct. 23,
2007); where the returns were relevant to the calculation of damages, Bro-Tech Corp. v.
Thermax, Inc., 2007 WL 2234521, at *3 (E.D. Pa. Aug. 2, 2007); and, generally, where they
“could lead to the discovery of admissible evidence,” Yancey v. Hooten, 180 F.R.D. 203, 215 (D.
Conn. 1998). As one court said, “[c]ourts routinely allow tax returns to be discoverable in FLSA
cases.” Williams v. Sweet Home Healthcare, LLC, 2017 WL 2779189, at *3 (E.D. Pa. June 27,
2017) (collecting cases).

The result here should be no different Indeed, such production is all the more Warranted
here given that plaintiffs have produced almost no documents in this case, claiming they have
nothing more in their possession, but their tax returns should be readily available or, if not in
plaintiffs’ possession, can be easily requested from the I.R.S. Moreover, as the parties have
entered into, and the Court has So Ordered, a Protective Order, plaintiffs are free to designate
their tax returns as “Conf`ldential,” so there can be no concern of public disclosure or other harm
to plaintiffs In short, these are relevant documents, and there is no prejudice in producing them.

In light of the foregoing, Defendant respectfully asks that the Court compel plaintiffs to
produce their tax returns. We thank the Court for its attention to this matter. We are available at
the Court’s convenience for a conference on these matters, should the Court so desire.

9

 

cc: Michael Taubenfeld (counsel for plaintiffs)
Gabrielle Vinci (counsel for defendant Choe Yong Min)

